

116 HCON 51 IH: Calling on President Donald J. Trump to comply with the Emoluments Clause of the United States Constitution.
U.S. House of Representatives
2019-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 51IN THE HOUSE OF REPRESENTATIVESJune 28, 2019Ms. Lofgren submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONCalling on President Donald J. Trump to comply with the Emoluments Clause of the United States
			 Constitution.
	
 Whereas article 1, section 9, clause 8 of the United States Constitution states: no person holding any office of profit or trust … shall, without the consent of the Congress, accept of any present, emolument, office, or title of any kind whatever, for any king, prince, or foreign state;
 Whereas in Federalist No. 22 (Alexander Hamilton) it is said, One of the weak sides of republics, among their numerous advantages, is that they afford too easy an inlet to foreign corruption;
 Whereas the delegates to the Constitutional Convention specifically designed the Emoluments Clause as an antidote to potentially corrupting foreign practices of a kind that the Framers had observed during the period of the Confederation;
 Whereas the word emoluments means profit, salary, fees, or compensation which would include direct payment as well as other benefits including extension of credit, forgiveness of debt, or the granting of rights of pecuniary value;
 Whereas in 2009, the Office of Legal Counsel clarified that corporations owned or controlled by foreign governments presumptively qualify as foreign States under the Foreign Emoluments Clause;
 Whereas against the advice of ethics attorneys and the Office of Government Ethics, the President has refused to divest his ownership stake in his businesses;
 Whereas the then-Director of the nonpartisan Office of Government Ethics said that the President’s transfer of his business holdings to a trust managed by family members is meaningless and does not meet the standards that … every president in the past four decades has met;
 Whereas Congress has previously given its consent for sitting presidents to accept foreign emoluments, after being given the opportunity to review the gift;
 Whereas Congress can only give its consent for emoluments received by a president if the president provides information on the emoluments he has received from foreign sources, including the amount, the source, and the circumstances under which the emolument was received;
 Whereas President Trump has failed to provide Congress the opportunity to review any information related to emoluments he has received and continues to receive, denying Congress the opportunity to fulfill its duty to review and consent to the emoluments;
 Whereas the President is a part owner of an office building on the Avenue of the Americas in New York City, reportedly carrying a $950 million loan, partially held by the Industrial and Commercial Bank of China;
 Whereas the Governments of Afghanistan, India, Iraq, Kuwait, Qatar, Malaysia, Saudi Arabia, Slovakia, and Thailand all leased space in Trump World Tower in Manhattan during the first eight months of the presidency;
 Whereas since the start of his presidency, the Government of China has approved 40 new trademarks to President Trump and his companies;
 Whereas in January and February 2017, the Saudi Government paid $270,000 for a lobbying firm’s hotel room and other expenses at Trump International Hotel Washington, DC;
 Whereas on February 25, 2017, the Embassy of Kuwait held its National Day Celebration at Trump International Hotel in Washington, DC, reportedly spending an estimated amount between $40,000 and $60,000 on the celebration;
 Whereas the Prime Ministers of Malaysia and Romania have stayed at the Trump International Hotel during official visits to Washington, DC;
 Whereas in September, Turkish Airlines, which is partly owned by the Turkish Government, held its World Golf Cup at the Trump National Golf Club—DC in Potomac Falls, Virginia;
 Whereas government-run television networks in the United Kingdom and Vietnam pay royalties for broadcasting spinoffs of the Celebrity Apprentice, a show for which the President retains his Executive Producer title; and
 Whereas the President continues to engage in business transactions with foreign governments by maintaining a business interest in over 500 entities including, both commercial and residential real estate properties, management and media companies, and shell corporations set up to capitalize on licensing deals: Now, therefore, be it
	
 That Congress— (1)calls on President Donald J. Trump to take measures, consistent with the advice of the Office of Legal Ethics and precedent set by previous Presidents, to ensure compliance with the Emoluments Clause of the United States Constitution;
 (2)declares President Donald J. Trump’s receipt of foreign emoluments without the opportunity for Congressional review and consent a violation of the Emoluments Clause of the United States Constitution; and
 (3)directs President Donald J. Trump to disclose to Congress all information related to foreign emoluments received, including but not limited to personal and business tax documents, to enable Congress to fulfill its Constitutional duty to ensure that Federal officeholders are free of corruption.
			